Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




GALAXY HOMES, A Texas General

Partnership Composed of Issa Khlayel
and Ahamad Ikhlail, and IKAI, LLC d/b/a
GALAXY HOMES,

                            Appellants,

v.

CASTOR SERVICES, INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 §

 § 



No. 08-08-00300-CV

Appeal from the

34th District Court
of El Paso County, Texas

(TC# 2006-783)



MEMORANDUM  OPINION


	Pending before the Court is the joint motion of Appellants, Galaxy Homes, a Texas General
Partnership Composed of Issa Khlayel and Ahamad Ikhlail, and IKAI, LLC d/b/a Galaxy Homes,
and Appellee, Castor Services, Inc., to dismiss this appeal pursuant to Tex. R. App. P. 42.1 because
the parties have settled all matters in controversy.  We grant the motion and dismiss the appeal with
prejudice.  Pursuant to the parties' agreement, we assess costs against the party incurring same.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

September 30, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.